Citation Nr: 0826719	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether enhanced dependency and indemnity compensation (DIC) 
benefits may be paid to the veteran's surviving spouse 
pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
August 1969; he died in April 2000.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  Although the appellant requested 
a hearing before the Board, she failed to attend his hearing 
scheduled for June 2006.  Her request for a Board hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.704(d) 
(2007).

The issue before the Board today was remanded in November 
2006 for further evidentiary and procedural development.  
Such development was not fully accomplished.  However, as the 
Board is granting the appellant's claim, such error is 
nonprejudicial and a remand would only unnecessarily delay 
the Board's favorable decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


FINDINGS OF FACT

1.  The veteran died in April 2000; prior to his death, 
service-connected residuals of a gunshot wound had been rated 
as totally disabling since August 1969.  

2.  The appellant and the veteran lived together continuously 
from March 1989 to the time of the veteran's death.

3.  The veteran legally divorced his wife in July 1990.  At 
such time he resided in Colorado with the appellant.

4.  In May 1989, the appellant legally changed her last name 
to the veteran's last name.

5.  According to the veteran's mother and sister, the veteran 
referred to the appellant as his wife as of May 1989.  

6.  According to Colorado common law, the appellant and 
veteran were engaged in a common law marriage as of the date 
of his divorce in July 1990.  


CONCLUSION OF LAW

Entitlement to a higher rate of DIC benefits based upon the 
provisions of 38 U.S.C.A. § 1311(a)(2) is warranted.  
38 U.S.C.A. §§ 1311, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1006 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

An increased rate of dependency and indemnity compensation 
(DIC) shall be awarded in the case of the death of a veteran 
who, at the time of death, was in receipt of or was 
"entitled to receive" compensation for service-connected 
disability that had been rated as totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.10(c) (2007).  The surviving spouse must 
have been married to the veteran for the entire eight-year 
period in order to qualify for the section 1311(a)(2) 
increase.  38 C.F.R. § 3.10(f)(1).  

At the time of his death the veteran was in receipt of 
service connection for multiple residuals of a gunshot wound 
to the right buttocks and thigh.  The combined disability 
rating for these residuals was 100 percent from August 7, 
1969.  This is clearly more than eight years prior to his 
April 2000 death.  Thus, the resolution of this case hinges 
upon whether the appellant is a "surviving spouse" who was 
married to the veteran for at least eight years immediately 
preceding his death.  The record reflects that the veteran 
and appellant were ceremonially married in January 1993 in 
the state of Nevada.  This is less than eight years prior to 
the veteran's death.  However, the appellant contends that 
she and the veteran had a common law marriage as early as May 
1989.  As such, she asserts that "for all intents and 
purposes" they have been married for more than eight years 
and she is entitled to enhanced DIC benefits.

Marriage, as defined by VA regulations, means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2007).  

The facts in this case are not in dispute.  The appellant 
states that she first met the veteran in December 1988 while 
living in Beatty, Nevada.  Written Statement Accompanying VA 
Form 9 received May 27, 2004.  Shortly thereafter, in March 
1989, she and the veteran moved to Colorado and began living 
together.  See also Lay Statement from Veteran's Mother dated 
November 22, 2005.  An Order from the County Court in Rio 
Grande, Colorado, shows that the appellant legally changed 
her last name to match the veteran's in May 1989.  According 
to the veteran's mother, from that time forward, the veteran 
referred to the appellant as his wife.  See Lay Statement 
from Veteran's Sister dated November 26, 2005.

According to Colorado common law, a common law marriage is 
established between parties of contracting capacity when 
there is mutual consent or agreement of the parties to be 
husband and wife, followed by a mutual and open assumption of 
a marital relationship, evidenced by cohabitation and a 
general understanding among neighbors and acquaintances that 
they are living together as husband and wife.  Taylor v. 
Taylor, 50 P. 1049 (1897); People v. Lucero, 747 P.2d 660 
(1987).  

The Board finds that the above actions, cohabitating, 
maintaining the same last name, and referring to the 
appellant as his wife to his family, indicate an intent to 
create an assumption of a marital relationship as of May 
1989.  However, the record reflects that as of such date, the 
veteran was still married to another woman.  Documents from 
the District Court in Rio Grande, Colorado, show that the 
veteran did not legally separate from his first wife until 
September 1989; his divorce was finalized in July 1990.  
Under these circumstances, the veteran was therefore not a 
"party of contracting capacity" until July 1990 when he was 
no longer legally married to his first wife.  

The Board is satisfied, however, that once the veteran's 
first marriage was legally dissolved, the evidence of record 
shows that the veteran and appellant were married under the 
common law rules of the state of Colorado and continued to be 
so until their ceremonial marriage in January 1993.  In this 
regard, there is no evidence that they did not continue to 
cohabit, nor is there sufficient evidence indicating that 
they did not hold themselves out to the general public as 
husband and wife.  Furthermore, while the veteran did not 
report his common law relationship with the appellant to VA 
and indicated on more than one occasion that he either did 
not have a wife or was 'divorced,' the appellant contends 
that the veteran did not understand that his common law 
marriage would be recognized by VA, and as such did not 
report it.  See VA Form 21-0595d received August 19, 1991; VA 
Form 21-686c received February 18, 1992; VA Form 21-686c 
received May 8, 1992.  See also Statement of Accredited 
Representative dated November 21, 2005.  The Board 
acknowledges the difficulty of knowing what the veteran did 
and did not understand about the status of dependents given 
that he is no longer available for questioning.  However, a 
reasonable explanation as to the veteran's failure to report 
this relationship has been proffered.  Therefore, under these 
circumstances, the Board will grant any doubt in the 
appellant's favor and conclude that the evidence suggests 
that despite any communications to VA, the appellant was 
recognized as the veteran's wife in the larger community.  

In sum, the Board finds that the evidence establishes a 
common law marriage pursuant to the law of the state of 
Colorado between the appellant and the veteran as of the date 
of the veteran's divorce from his first wife in July 1990.  
As there is no indication that such marriage was legally 
dissolved or that they did not cohabit together prior to 
their ceremonial marriage in January 1993, the appellant and 
veteran have, for VA purposes, been married for more than 
eight years immediately preceding his death.  The appellant 
is therefore entitled to enhanced DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1311(a)(2).  


ORDER

Enhanced DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2) is 
granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


